Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Guy Gosnell (34610) on 05/16/2022.

The application has been amended as follows: 
In line 7 of claims 1 & 12, “second transmission lines and wherein” has been amended to --second transmission lines, wherein the at least one impedance transformer defines a longitudinal axis, wherein--.
In line 9 (last line) of claims 1 & 12, “element.” Has been amended to --element, and wherein the contour discontinuity comprises a change in width of the at least one impedance transformer along the longitudinal axis.--
In line 8 of claim 19, “second transmission lines and wherein” has been amended to --second transmission lines, wherein the at least one impedance transformer defines a longitudinal axis, wherein--.
In line 10 of claim 19, “element;” Has been amended to --element, and wherein the contour discontinuity comprises a change in width of the at least one impedance transformer along the longitudinal axis;--
Claims 21 and 22 are cancelled.

Reasons for Allowance
With the above amendments, claims 1-5, 7-17, & 19 & 20 are allowable.
The following is an examiner’s statement of reasons for allowance: the examiner’s amendment incorporates the previously indicated allowable material of dependent claims 21 & 22 into independent claims 1, 12, & 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Primary Examiner, Art Unit 2843